— Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the Department of Motor Vehicles, dated May 5, 1976, which affirmed a determination made after an administrative hearing adjudicating petitioner guilty of violating section 1180 of the Vehicle and Traffic Law (speeding). Determination confirmed and proceeding dismissed on the merits, with costs. The petitioner challenges the constitutionality of subdivision 1 of section 227 of the Vehicle and Traffic Law and, in particular, the statutory language "and no charge may be established except by clear and convincing evidence.” He submits that the standard of proof as recited in the statute is uncertain, vague and indefinite, so as to leave substantial doubt in the minds of reasonable men. The issues raised by the petitioner, and the *920constitutionality of subdivision 1 of section 227 of the Vehicle and Traffic Law have been adjudicated in Matter of Rosenthal v Hartnett (36 NY2d 269). It was there held that there was no constitutional infirmity in the transfer of traffic infractions to an administrative agency; nor was there a denial of due process in the fixing of "clear and convincing evidence” as a standard of proof. Since the Legislature has relegated traffic infractions of this nature to the jurisdiction of an administrative agency, we hold that the quantum of proof as prescribed in subdivision 1 of section 227 of the Vehicle and Traffic Law meets the requirements of due process. Hopkins, Acting P. J., Martuscello, Cohalan, Margett and Shapiro, JJ., concur.